Case 1:18-cv-06800-FB-SJB Document 22-1 Filed 03/08/19 Page 1 of 2 PageID #: 657



 Rafi Hasbani, Esq.
 Counsel for Plaintiff
 450 Seventh Avenue, Suite 1408
 New York, New York 10123
 Tel: (646) 490-6677

 IN THE UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 ------------------------------------------x
  GUSTAVIA HOME, LLC,

                                                                   Case No. 1:18-cv-06800-FB-SJB

                                         Plaintiff,

                             -against-

  CRIMINAL COURT OF THE CITY OF NEW YORK,
  FV-1, INC., IN TRUST FOR MORGAN STANLEY
  MORTGAGE CAPITAL HOLDINGS LLC, NEW YORK
  STATE DEPARTMENT OF TAXATION AND
  FINANCE, NEW YORK CITY ENVIRONMENTAL
  CONTROL BOARD, TRANSIT ADJUDICATION
  BUREAU,

                            Defendants.
 ------------------------------------------x


 Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

         1.     I am an attorney with Hasbani & Light, P.C., attorneys for the Plaintiff GUSTAVIA

 HOME, LLC, in the matter. As such, I am fully familiar with the facts of this case.

         2.     I have submitted a memorandum of law in opposition to Defendant FV-1, INC., IN

 TRUST        FOR   MORGAN      STANLEY         MORTGAGE       CAPITAL      HOLDINGS      LLC’s

 (“Defendant”), motion to dismiss.

         3.     Attached hereto as Exhibit A is a copy of the complaint filed on November 29,

 2018.
Case 1:18-cv-06800-FB-SJB Document 22-1 Filed 03/08/19 Page 2 of 2 PageID #: 658



        4.     Attached hereto as Exhibit B is a copy of Defendant’s discovery responses in the

 State Court Action.

        I declare under the penalties of perjury that the foregoing is true and correct.

 Dated: New York, New York
        March 8, 2019

                                                               HASBANI & LIGHT, P.C.

                                                               /S/Rafi Hasbani_______
                                                               Rafi Hasbani, Esq.
                                                               Attorneys for the Plaintiff
                                                               450 Seventh Ave, Suite 1408
                                                               New York, NY 10123
                                                               (646) 490-6677
